Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsung Yin Wang on August 9, 2022.

The application has been amended as follows: 

Claim 1: 	A high-voltage hierarchy hundred-megawatt level (100 MW) battery energy storage system, comprising a multi-phase structure, wherein the multi-phase structure includes nine phases each differs by 40 degrees, and each phase has a maximum capacity of 12MW, wherein each phase of the multi-phase structure is divided into multi-storey spaces from top to bottom;[[,]] wherein battery modules are provided in each storey of the multi-storey spaces,[[;]] the battery modules are connected to direct current (DC) terminals of H-bridge converters,of the battery modules is formed by battery cells connected in series, and a voltage of each of the battery modules is less than 1,500V.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a high-voltage hierarchy 100MW battery energy storage system, comprising, inter alia, a multiphase structure including nine-phases of cascading H-bridge converters, each differing by 40 degrees, and battery modules connected to DC terminals of the H-bridge converters.  
The prior art teaches three-phase cascading H-bridge converters.  And the prior art teaches using a shared battery module to feed the DC terminals of a plurality of H-bridge converter phases.  The prior art does not teach the presence of nine-phases, each with its own battery module and cascading H-bridge converters.  Claims 2-19 are allowable as they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836